It appears from the certificate of appeal in this case that this cause was tried and determined in the lower court on November 1, 1923, resulting in a judgment in favor of plaintiff (appellee) for $451.77 and costs amounting to $44.60. It further appears that an appeal from said judgment was taken on October 23, 1924, to this court. The certificate of appeal was here filed on March 18, 1925. The cause was submitted in this court on March 19, 1925, upon motion to affirm the judgment of the lower court. This motion of necessity must be granted. The appeal was not taken within the time required by law. Code 1923, § 6127. Moreover, nothing has been done to perfect the appeal. Let the judgment appealed from stand affirmed. Affirmed.